Citation Nr: 1534803	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to December 21, 1995 for the grant of service connection for recurrent severe major depression with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) between July and November of 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran appeared for a Travel Board hearing in May 2014.  

The Veteran submitted additional evidence, along with a signed waiver of RO review of the evidence, in June 2014.  In July 2014, the Veteran's representative submitted further evidence.  None of this evidence pertains to the critical question in this case - whether the Veteran has a free-standing earlier effective date claim, as opposed to one that derives from a rating action that is not final - and accordingly none of this evidence is "pertinent" to the case at hand.  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 2011, following a Board grant of service connection, the RO effectuated the grant of service connection for recurrent severe major depression with psychotic features and assigned a 100 percent evaluation as of December 21, 1995.

2.  The Veteran was notified of the January 2011 rating decision on February 1, 2011, but he did not respond to the assigned effective date within the following year.

3.  In March 2012, the Veteran submitted a claim for an earlier effective date for the grant of service connection for recurrent severe major depression with psychotic features.


CONCLUSION OF LAW

To the extent that he is attempting to disturb the finality of the January 2011 rating decision, the Veteran's claim of entitlement to an effective date earlier than December 21, 1995 for recurrent severe major depression with psychotic features is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issues addressed in this decision.  As set forth in more detail below, the facts in this case are not in dispute, and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110.  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1).

In the case at hand, in an unappealed rating decision issued in January 2011 following a Board grant of service connection, the RO effectuated the grant of service connection for recurrent severe major depression with psychotic features and effectuated a 100 percent evaluation as of December 21, 1995.  The RO based this date on the date of initial claim.  The Veteran was notified of the January 2011 rating decision on February 1, 2011, but he did not respond to the assigned effective date within the following year; although he submitted multiple correspondences during that period, these largely concerned a competency claim and did not at all address the assigned effective date.  In March 2012, the Veteran submitted a claim for an earlier effective date for the grant of service connection for recurrent severe major depression with psychotic features.

The Board has considered the Veteran's assertions, including those made during his May 2014 Travel Board hearing.  That having been said, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that once a rating decision has become final, as is the case here with the January 2011 rating decision, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Court specifically held that, "[e]xcept as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id. at 55.

In this case, it is manifestly evident from the record that the January 2011 rating decision, in which the RO effectuated the grant of service connection for recurrent severe major depression with psychotic features and assigned a 100 percent evaluation as of December 21, 1995, is final because the Veteran did not initiate a timely appeal by a filing a Notice of Disagreement or otherwise disagreeing with this decision within a year of notification on February 1, 2011.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Rather, his next correspondence was received on March 6, 2012, more than a year and one month later.  While the Board expresses no opinion on the eventual success of a motion for revision of a prior final decision on the basis of clear and unmistakable error (CUE), the proper way to assert error in a final decision would be through an allegation that the RO's January 2011 decision contains CUE.  38 U.S.C.A. § 5109A.  The Veteran is advised in this regard that a mere disagreement with how the facts were weighed in a prior final rating decision does not rise to the level of a valid CUE claim, and here the Veteran has not specifically alleged CUE in the January 2011 decision.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision, including on the basis of CUE, without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  











	(CONTINUED ON NEXT PAGE)




Therefore, there is no legal entitlement to an effective date prior to December 21, 1995 for the grant of service connection for recurrent severe major depression with psychotic features, and the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The claim of entitlement to an effective date prior to December 21, 1995 for the grant of service connection for recurrent severe major depression with psychotic features is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


